Upon appeals from orders granting or refusing temporary injunctions, this court does not pass on the merits of *905the controversy, save in exceptional cases. (Matter of Whitten, 152 App. Div. 506, 512.) The continuance of this temporary injunction is not shown to be any specialhardship,'such as might call for a review of the discretion exercised by the Special Term. The injunction order is, therefore, affirmed, without passing upon the merits of the suit. Order affirmed, with ten dollars costs and disbursements. -Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ., concurred.